Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In the amendment filed 12/29/2020, the following has occurred: claims 1, 3-5, 7, 18, and 20 have been amended, claims 23-24 have been canceled, and claims 25-31 have been added.  Now, claims 1, 3-9, 18-22, and 25-31 are pending.

Allowable Subject Matter
Claims 1, 3-9, 18-22, and 25-31 are allowed.  The following is an examiner’s statement of reasons for allowance: The primary reason that claims 1, 3-9, and 28-31 distinguish over the prior art is the inclusion of the combination of limitations of correlating a plurality of sensor data from one or more sensors embedded in a pillbox with a plurality of historical health data comprising electronic medical records received from a plurality of sources, generating an adaptive decision tree based on the correlation, and generating health recommendations for the user of the pillbox based on the decision tree.  The closest prior art (Despa, Santmyer, Fullerton, and Aggarwal) describes a pillbox with a housing and bin magnet and one or more sensors for detecting opening of the pillbox.  The prior art also collects data regarding the sensors, analyzes it, and provides results of the analysis.  However, the prior art does not describe correlating the sensor data with electronic medical records collected from a plurality of sources and generating an adaptive decision tree based on the correlation to provide health recommendations to the user.  Wachman, describes tracking patient compliance with medications and providing a decision tree representation of a therapy recommendation.  However, Wachman does not 
The primary reason that claims 18-22 and 25-27 distinguish over the prior art is the inclusion of the combination of limitations of a pill box that includes an outer housing with one or more housing magnets that attracts a corresponding at least one bin magnet when closed, a plurality of sensors adjacent to at least one of the housing magnets that captures data regarding a user opening or closing a corresponding bin, and a communication module that transmits the sensor data to a health tracking service, and in response, the service provides a warning, recommendation, or reminder regarding the medicine pills contained in the bins based on an analysis of the sensor data. The closest prior art (Despa, Santmyer, Fullerton, and Aggarwal) describes a pillbox with a housing and bin magnet and one or more sensors for detecting opening of the pillbox.  The prior art also collects data regarding the sensors, analyzes it, and provides results of the analysis.  However, the prior art does not describe the particular claimed configuration of the pillbox including the separate magnets in the bins and housing and adjacent sensors, along with a communication module for the communication and subsequent analysis of data regarding medicine pills contained in the bins.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626